 Case 3:20-cv-00133-JCH Document 84-2 Filed 04/21/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                                       :
JAKUB MADEJ                                            :
                                                       :      CIVIL ACTION NO.
                        PLAINTIFF                      :      3:20-cv-00133-JCH
                                                       :
v.                                                     :
                                                       :
YALE UNIVERSITY, MARVIN CHUN,                          :
MARK SCHENKER, PETER SALOVEY AND                       :      April 21, 2020
JESSIE ROYCE HILL                                      :
                                                       :
                        DEFENDANTS                     :
                                                       :

                       AFFIDAVIT OF DEBORAH HACKETT

       I, Deborah J. Hackett, being duly sworn, depose and say that:

       1.        I am over the age of eighteen years and believe in the obligation of an oath.

       2.        I make this affidavit based on my personal knowledge and in support of

defendants’ Motion For Order For Relief From Requirements Of Local Rules To Communicate

With The Plaintiff In Person Or Via Telephone.

       3.        I have been employed at Donahue, Durham and Noonan, P.C. for more than 20

years, having begun my employment in August, 1998.

       4.        During the course of my employment at Donahue, Durham & Noonan, P.C., I

have been working exclusively on litigation matters.

       5.        During that period of time, I have never been accused of any impropriety or act

of dishonesty.

       6.        On April 6, 2020 at approximately 2:20 p.m., I emailed Mr. Madej to inform

him that the defendants planned to ask for a three-week extension of time in which to respond
Case 3:20-cv-00133-JCH Document 84-2 Filed 04/21/20 Page 2 of 3




 to the complaint. He emailed me back at 6:11 a.m. the following morning, indicating that he

 intended to oppose the requested extension. That email chain has been filed as Attachment C

 to defendants' Reply Brief In Support of Motion For Order For Relief From Requirements Of

 Local Rules To Communicate With The Plaintiff In Person Or Via Telephone.

        7.     I did not alter the time designation on the emails contained in the email chain

 attached to Attachment C to the Reply Brief In Support of Motion For Order For Relief From

 Requirements Of Local Rules To Communicate With The Plaintiff In Person Or Via

Telephone. I have never altered any document in that fashion. I selected Attachment C myself.

Attorney Noonan did not suggest that I alter the time on the emails, nor has he ever made any

such suggestion to me. If he had made such a suggestion to me, I would not have followed it.



Dated this 21' day of April, 2020.

                                                     bci
                                                    Deborah J. Hkle&-t

STATE OF CONNECTICUT
                                     ) ss.
COUNTY OF NEW HAVEN

       Subscribed and sworn to before me this 21st day f         202


                                                    Commissioner of Superior Court




                                             2
 Case 3:20-cv-00133-JCH Document 84-2 Filed 04/21/20 Page 3 of 3




                                                THE DEFENDANTS,
                                                YALE UNIVERSITY, MARVIN CHUN,
                                                MARK SCHENKER, PETER SALOVEY
                                                and JESSIE ROYCE HILL


                                            By: Patrick M. Noonan (CT00189)
                                               PATRICK M. NOONAN – CT00189
                                               DONAHUE, DURHAM & NOONAN, P.C.
                                               Concept Park
                                               741 Boston Post Road, Suite 306
                                               Guilford, CT 06437
                                               Telephone: (203) 458-9168
                                               Fax: (203) 458-4424
                                               Email: pnoonan@ddnctlaw.com


                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.


                                                        _______________/s/________________
                                                               Patrick M. Noonan




                                                 4
